Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-18-00754-CR

                          Ashley Nicole Olivia LOPEZ,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2018CR2149
                 Honorable Lori I. Valenzuela, Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED December 12, 2018.


                                         _________________________________
                                         Karen Angelini, Justice